UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1144



PATRICIA A. GAVIN,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF THE U.S. AIR FORCE; UNITED
STATES OF AMERICA; DEPARTMENT OF VETERANS
AFFAIRS; JOHN DOE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-99-1021-A)


Submitted:   May 25, 2000                     Decided:   June 2, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia A. Gavin, Appellant Pro Se. Richard Parker, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patricia A. Gavin appeals the district court's order granting

Defendants' motion to dismiss her civil complaint under Fed. R.

Civ. P. 12(b)(1), (6). Because Gavin failed to challenge the bases

for the district court's rulings in her informal brief, she has not

preserved any issue for our review.      See 4th Cir. R. 34(b).

Accordingly, we affirm on the reasoning of the district court. See

Gavin v. Department of the U.S. Air Force, No. CA-99-1021-A (E.D.

Va. Dec. 6, 1999).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although the district court's order is marked as "filed" on
December 3, 1999, the district court's record shows that it was
entered on the docket sheet on December 6, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court's
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                2